Citation Nr: 0701739	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic bilateral 
flat foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for bilateral flat feet.

The file includes a private physician's opinion, dated in 
October 2006, which links the veteran's peripheral neuropathy 
to service.  The opinion was received by VA via electronic 
facsimile in November 2006.  The submission of this opinion 
indicates that the veteran desires to reopen his claim of 
entitlement to service connection for peripheral neuropathy, 
which was previously denied in a final rating decision dated 
in April 2002.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

The veteran claims that he currently has a chronic bilateral 
flat foot disability that was incurred in, or otherwise 
aggravated by his period of military service.  Although 
generally normal findings were shown in his service medical 
records, he was seen in July 1961 for a swollen foot, and an 
October 1962 outpatient treatment report from his period of 
active duty shows that arch supports were recommended for his 
complaints of bilateral foot swelling.  In support of his 
claim, the veteran has submitted several statements from his 
private physician and his podiatrist, who have both expressed 
opinions indicating an association between a bilateral flat 
foot disability and his period of military service.  The 
Board notes that additional evidence relevant to the 
veteran's claim included a private nexus opinion dated in 
October 2006, which was submitted to the Board in November 
2006 without being first reviewed by the agency of original 
jurisdiction, or otherwise accompanied by a signed waiver of 
first review from the appellant.  To avoid prejudice of the 
veteran's claim, and to preserve his right to appellate due 
process, this case should be remanded to the RO for its 
consideration of this evidence in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file also shows that the veteran has 
not been provided with a VA medical examination to clarify 
his current podiatric diagnosis and to obtain a nexus opinion 
based on a complete review of his relevant medical history.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
the case should also be remanded so that such an examination 
may be scheduled for the veteran.  Thereafter, the RO should 
review the evidence and readjudicate the veteran's claim, 
thus curing any procedural defect associated with the appeal.  

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The veteran is to be afforded a VA 
medical examination of his feet, which is 
to be performed by the appropriate 
physician.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Thereafter, based on the 
clinical findings obtained and, in the 
context of the veteran's relevant medical 
history, the examiner is requested to 
present medical opinion that addresses 
the following questions:

a)  Did a chronic bilateral flat 
foot disability exist prior to 
the veteran's period of military 
service and, if so, was it 
aggravated (i.e., did it undergo 
a permanent worsening beyond its 
natural progress) by military 
service? 

(b)  If a chronic bilateral flat 
foot disability did not exist 
prior to the veteran's entrance 
into active duty, did a chronic 
flat foot disability have is 
onset during active duty?

(c)  The VA examiner is asked to 
address the nexus opinions 
submitted by the veteran's 
private physicians and to either 
rebut them with specificity, or 
to state with specificity why 
he/she concurs with their 
opinions.

If the etiology of the veteran's 
bilateral flat feet cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. The examiner should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

2.  The veteran must be given adequate 
notice of the date and place of the 
scheduled medical examination.  A copy of 
all notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After the aforementioned development 
has been completed to the maximum extent 
possible, the RO should again review the 
record and readjudicate the claim for 
service connection for a chronic 
bilateral flat foot disability.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration. 

No action by the appellant is required until he receives 
further notice. The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

